Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Armando Eugene Mines appeals the district court’s orders denying his petition for writ of error coram nobis and denying his subsequent motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mines v. United States, No. 1:10-cv00520-WMN, 2010 WL 917059 (D.Md. Mar. 8, 2010); 2010 WL 1741375 (Apr. 26, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.